Citation Nr: 1715890	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  11-34 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for osteoarthritis of the lumbar spine and, if so, whether service connection for a low back disorder is warranted, to include as secondary to service-connected right knee and right foot disabilities.

2.  Entitlement to a disability rating greater than 20 percent prior to August 10, 2011 for osteochondritis dissecans, right knee with instability.  

3.  Entitlement to a disability rating greater than 10 percent prior to August 10, 2011, greater than 30 percent from October 1, 2012 to November 2, 2015, and greater than 30 percent from January 1, 2017 for osteoarthritis, right knee status post total knee replacement (instability previously separately evaluated).  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to August 1977 and again from February 1985 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and June 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.   

In November 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript of this proceeding has been associated with the record. 

With regard to the TDIU claim, the record shows that the Veteran last worked in October 2006 and the Veteran submitted formal claims for a TDIU in February 2011 and January 2014.  A claim for a TDIU was considered and denied by the RO in February 2011 and August 2014 rating decisions.  However, throughout this appeal, the Veteran has argued that his service-connected right knee disability has prevented him from maintaining employment.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  As such, the Board has taken jurisdiction of the TDIU issue in accordance with Rice.

The reopened issue of entitlement to service connection for a low back disorder, the issue of entitlement to an increased rating for osteoarthritis, right knee, and the issue of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in April 2005, the RO denied the Veteran's claim of entitlement to service connection for osteoarthritis of the lumbar spine.

2.  Evidence added to the record since the final April 2005 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disorder.

3.  Prior to August 10, 2011, the Veteran's osteochondritis dissecans, right knee with instability was manifested by no more than moderate instability and his limitation of motion was separately rated.


CONCLUSIONS OF LAW

1.  The April 2005 rating decision that denied service connection osteoarthritis of the lumbar spine is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. The criteria for a rating greater than 20 percent for osteochondritis dissecans, right knee with instability prior to August 10, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code (DC) 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the low back issue the Board's decision to reopen the Veteran's claim of entitlement to service connection for osteoarthritis of the lumbar spine is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of such claim is deferred pending additional development consistent with the VCAA. 

With regard to the right knee osteochondritis dissecans, through a November 2010 notice letter, the RO notified the Veteran of the legal criteria governing his claim and the evidence needed to support his claim.  

Also, pertinent to the time period decided below, the Veteran was afforded a VA examination in April 2011 to determine the nature and severity of his right knee disabilities.  Neither the Veteran nor his representative has alleged that such VA examinations are inadequate for rating purposes.  The Board finds that this examination to be adequate in order to evaluate the Veteran's service-connected right knee instability as it includes interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  As to any potential allegation that the Veteran's right knee instability has worsened in severity since the April 2011 VA examination, the Board notes that the decision below only addresses the Veteran's right knee instability prior to August 10, 2011.

The Veteran was provided an opportunity to set forth his contentions during the November 2016 Board hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the November 2016 hearing, the VLJ noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected right knee instability was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such have on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

II.  New and Material Evidence Analysis

The Veteran's original claim of entitlement to service connection for a low back disorder was denied by an April 2005 decision.  The basis for this denial was that, while there was evidence of in-service treatment for the low back and evidence of a current low back disorder, there was no nexus relating the two.  At such time, the RO explicitly considered the Veteran's service treatment records.  Therefore, 38 C.F.R. § 3.156(c) is inapplicable to the instant claim.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As noted previously, at the time of the April 2005 rating decision, the evidence of record included the Veteran's service treatment records and VA treatment records noting complaints of back pain as early as December 2000.  Significantly, a December 2000 X-ray of the lumbar spine was reportedly normal but a July 2002 X-ray showed some facet joint osteoarthritis of the lumbar spine.  

Relevant evidence received since the April 2005 rating decision includes VA examination reports/opinions dated in April 2013 and October 2015 as well as the Veteran's November 2016 hearing testimony regarding his belief that his low back disorder was secondary to and/or aggravated by his service-connected right knee and right foot disorders.  In this regard, he testified as to the impact that his low back disorder had on his right knee/foot disorders.   

The Board finds that the evidence received since the prior final decision is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence provides a new theory of entitlement to service connection for a low back disorder not previously considered, namely whether the Veteran's low back disorder was caused or aggravated by his service-connected right knee/foot disorders.  As the claim for service connection for a low back disorder was previously denied based on the absence of a nexus between the Veteran's back disorder, and the newly received evidence shows a possible nexus, this new evidence supports a previously unestablished fact necessary to substantiate the underlying claim and raises a reasonable possibility of substantiating such claim.  Therefore, the Board finds that new and material evidence has been received.  Accordingly, the claim of entitlement to service connection for osteoarthritis of the lumbar spine is reopened.



III. Increased Rating Analysis

The Veteran's service treatment records show an onset of right knee pain in July 1987 during physical training and the Veteran received a medical discharge due to his right knee in November 1988.  The Veteran was granted service connection for osteochondritis dissecans, right knee by rating decision dated in June 1989 and was assigned an initial 10 percent rating (effective November 9, 1988) under 38 C.F.R. § 4.71, DC 5257.  This initial 10 percent rating was continued by rating decisions dated in July 1994, December 1998, and July 2000.  In an October 2001 rating decision, the Veteran was afforded a temporary 100 percent rating for surgery of the right knee pursuant to 38 C.F.R. § 4.30 effective November 6, 2000 but a 10 percent rating was continued beginning January 1, 2001.

In a September 2002 rating decision the Veteran was granted a separate 10 percent disability rating for right knee osteoarthritis pursuant to 38 C.F.R. § 4.71, DC 5260-5010 effective November 14, 2001 and the 10 percent disability rating for osteochondritis dissecans, right knee was continued.  In an April 2003 rating decision, the Veteran's osteochondritis dissecans, right knee was increased to 20 percent disabling effective October 18, 2002.  These ratings were continued by rating decisions dated in October 2010 and February 2011.  The Veteran underwent right knee replacement surgery on August 10, 2011.  By rating decision dated in September 2011, the RO granted a temporary 100 percent rating pursuant to 38 C.F.R. § 4.30 for the right knee effective August 10, 2011 and a 30 percent rating for osteoarthritis, right knee status post total knee replacement (instability previously separately evaluated) effective October 1, 2012 pursuant to 38 C.F.R. § 4.71, DC 5055.  The Veteran underwent another right knee surgery on November 3, 2015.  In a June 2016 rating decision, the RO again granted a temporary 100 percent rating pursuant to 38 C.F.R. § 4.30 for the right knee surgery and continued a 30 percent rating effective January 1, 2017.

As noted in the Remand section below, the Veteran's claim for a higher rating for his separately service-connected osteoarthritis of the right knee since the October 2010 claim for increase is being remanded for additional development.  The Veteran's instability of the right knee has been included in his separately service-connected right knee osteoarthritis under DC 5055 following his August 10, 2011 right knee replacement surgery.  As such, the Board will only address the issue regarding a higher rating for instability of the right knee prior to August 10, 2011.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's osteochondritis dissecans of the right knee is rated pursuant to DC 5257.  Under DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC  5257.

Relevant evidence of record consists of September 2010 and April 2011 VA examination reports as well as VA treatment records dated prior to August 10, 2011.  Significantly, both the September 2010 and April 2011 VA examination reports are negative for instability.  While VA treatment records dated from October 2010 to August 9, 2011 show complaints of instability of the right knee, these records are negative for medical findings consistent with instability.  

Based on the above medical evidence, the Board finds that a rating in excess of 20 percent is not warranted for osteochondritis dissecans of the right knee (right knee instability) prior to August 10, 2011.  Significantly, during the September 2010 VA examination, no instability was found and drawer testing was negative.  Likewise, during the April 2011 VA examination, no instability was found.  While VA treatment records dated from October 2010 to August 9, 2011 show complaints of instability of the right knee, these records are negative for medical findings consistent with instability.  Given this determination, a disability rating greater than 20 percent for right knee instability prior to August 10, 2011 is not warranted.

The Board has also considered whether referral for an extraschedular rating is warranted for the right knee instability prior to August 10, 2011.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the right knee instability prior to August 10, 2011 is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Board finds that the Veteran's right knee instability is manifested by subluxation and instability of the knee which is what the rating schedule contemplates.  It likewise accounts for worsening symptoms, and chronic residuals, not yet seen in this case.  Therefore, the Board finds that the record does not reflect that the right knee instability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial disability rating on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In the absence of exceptional factors associated with the service-connected right knee instability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


		ORDER

New and material evidence having been received, the claim of entitlement to service connection for osteoarthritis of the lumbar spine is reopened; the appeal is granted to this extent only.

A disability rating greater than 20 percent prior to August 10, 2011 for osteochondritis dissecans, right knee.


REMAND

With regard to the low back issue, as above, during the November 2016 Board hearing the Veteran provided testimony regarding his belief that his low back disorder was secondary to and/or aggravated by his service-connected right knee and right foot disorders  According to the Veteran, his VA treating physicians have told him that his low back disorder is secondary/aggravated by his right knee/foot disorders due to his altered gait.  The Veteran also reported that his low back disorder became more pronounced following his August 2011 right knee surgery.  

The Veteran's available service treatment records show that the Veteran was treated for back pain in December 1985 and August 1987 and was diagnosed with muscle strain and mechanical back pain.  There were no radiographic studies.  Post-service private treatment records show complaints of back pain as early as December 2000.  Significantly, a December 2000 X-ray of the lumbar spine was reportedly normal but a July 2002 X-ray showed some facet joint osteoarthritis of the lumbar spine.  

The Veteran submitted an initial claim for service connection for a low back disorder in January 2005 and submitted the current claim in March 2011.  In connection with the current claim, he was afforded a VA examination in April 2013.  The examiner diagnosed degenerative lumbar spine disease and opined that such was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for this opinion, the examiner wrote that the Veteran was seen in the military for back pain on three occasions in December 1985 and August 1987 and was diagnosed with muscle strain and mechanical back pain.  There were no radiographic studies.  The Veteran did not have persistent back problems documented in his military records except the above mentioned visits.  If he had significant back problems, he would have persistent problems with his back which would have been documented in the military records.  The examiner noted that back muscle strain is usually a transient condition and that the Veteran's present radiographic studies show degenerative spine disease which is most commonly associated with increasing age.

The Veteran was provided a second VA examination in October 2015.  At that time, the Veteran was diagnosed with lumbosacral strain but it was also noted that there were imaging studies documenting arthritis.  The examiner opined that it was less likely than not that the Veteran's lumbar spine disorder was proximately due to or the result of the Veteran's service-connected right knee/foot disabilities.  As rationale for this opinion, the examiner noted that the Veteran's degenerative changes were most commonly associated with increasing age.  
      
Initially, while medical opinions have been obtained with regard to the Veteran's theories of direct and secondary service connection, no opinion has been obtained regarding whether the Veteran's low back disorder is aggravated by his service-connected right knee/foot disabilities.  Furthermore, the October 2015 opinion does not address the Veteran's allegation regarding altered gait.  Thus, on remand, the examiner who provided the October 2015 VA examination should be given the opportunity to supplement his report and opine on whether the Veteran's low back disorder is secondary to and/or aggravated by his service-connected right knee/foot disorders.  Also, in light of the Veteran's contention that a physician advised him that his low back disorder is caused/aggravated by an altered gait, the opinion should address this theory of entitlement as well.  

The Board also notes that the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for a low back disorder.  Such should be accomplished on remand.

With regard to the right knee osteoarthritis, a review of the record shows that the Veteran was last afforded a VA examination for his right knee in October 2015.  This examination shows that the Veteran had flexion to 110 degrees with pain at 110 degrees.  There was also evidence of pain with weight-bearing.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss of range of motion after three repetitions.  In a recent decision from the Court of Appeals for Veterans Claims it was found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Given the fact that the October 2015 VA examination does not include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, with range of motion measurements of the opposite undamaged joint, pursuant to Correia, a new VA examination is required.

Furthermore, given that (1) the appeal period begins October 29, 2010,  (2) the Veteran has undergone two different surgeries on his right knee during the course of this appeal (first on August 10, 2011 and again on November 3, 2015), and (3) the Veteran is in receipt of staged ratings for his right knee since the October 2010 claim for increase, the examiner should attempt to provide a retrospective opinion on the measurements required by Correia prior to August 10, 2011, from October 1, 2012 to November 2, 2015, and beginning January 1, 2017.


With regard to the TDIU issue, as above, the record shows that the Veteran last worked in October 2006, allegedly due to his service-connected right knee disability.  A claim for TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  Rice, 22 Vet. App. at 447.

The Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claim for a higher rating for his service-connected right knee disability.  Although they are listed separately on the title page, the issues are not independent and must be adjudicated as one claim.  See Rice, 22 Vet. App. at 455.  On remand, the Veteran should be provided notice regarding the information and evidence necessary to substantiate a TDIU, and the AOJ should obtain all outstanding treatment records regarding his service-connected disabilities.

Finally, with regard to all of the remanded issues, the Veteran testified during the November 2016 Board hearing that he received treatment exclusively at the Johnson VA Medical Center and the most recent VA records in the claims file are dated in July 2015.  Given the need to remand the cause for other reasons, on remand, the AOJ should obtain any outstanding VA records dated since July 2015.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a low back disorder as secondary to service-connected right knee/foot disorders as well as proper notice regarding the evidence and information necessary to substantiate his TDIU claim.

2. Obtain VA treatment records dated July 2015 to the present.

3. Return the claims file to the October 2015 VA examiner for an addendum opinion.  If the examiner who drafted the October 2015 opinion is unavailable, the opinion should be rendered by another appropriate individual.  The need for another examination is left to the discretion of the individual offering the addendum opinion. 

The examiner is requested to provide an opinion as to the following:

Is it at least as likely as not that the Veteran's low back disorder is caused by OR aggravated by his service-connected right knee and/or foot disorders?  In so opining, the examiner is advised that the Veteran contends that his low back disorder got worse following his August 2011 right knee surgery and that his treating physicians have told him that his back disorder is related to his altered gait caused by his right knee/foot disorders.  

The rationale for any opinion offered should be provided.

4. Schedule the Veteran for an examination for his right knee to determine the current severity of his right knee disorder.  

The examiner should test the range of motion (using a goniometer) in active motion, passive motion, weight-bearing, and non weight-bearing, for both the joint in question and any paired joint in accordance with Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

During range of motion testing, the examiner should provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement should be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups, and the functional losses imposed. 

Furthermore, given that (1) the appeal period begins October 29, 2010,  (2) the Veteran has undergone two different surgeries on his right knee during the course of this appeal (first on August 10, 2011 and again on November 3, 2015), and (3) the Veteran is in receipt of staged ratings for his right knee since the October 2010 claim for increase, the examiner should attempt to provide a retrospective opinion on the measurements required by Correia prior to August 10, 2011, from October 1, 2012 to November 2, 2015, and beginning January 1, 2017.

A rationale for any opinions expressed should be provided. 

5. Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


